Citation Nr: 1613998	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  09-49 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable initial disability rating for service-connected hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel







INTRODUCTION

The Veteran has active duty service from February 1977 to February 1980, July 2004 to March 2005, and January 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in August 2014.  


FINDING OF FACT

The Veteran's service-connected hypertension has been manifested by a history of diastolic pressure of 100 or more and requires continuous medication for control.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, but no higher, for hypertension have been met throughout the appeal period.  38 U.S.C.A. §§           1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015).  

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), post-service treatment records, and VA examination reports. 

Moreover, the Board finds the Board finds that the Appeals Management Center substantially complied with the August 2014 remand directives with respect to the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, a VA examination was conducted, additional VA treatment records were obtained,  and the Veteran was asked to identify additional treatment providers in an August 2014 letter.  Accordingly, the Board finds that there has been substantial compliance  with the prior remand instructions and no further action is necessary.  See D'Aries  v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.  See Pelegrini, 18 Vet. App. at 121. 


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for hypertension was established effective June 21, 2008, with a noncompensable evaluation assigned.  At all relevant times, he has argued that his hypertension merits a higher disability rating.  

Hypertension is evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent rating is warranted for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  Higher ratings are available for diastolic pressures predominantly 120 or more.  Id.  

The Board finds that the Veteran's disability picture has more nearly approximated a 10 percent rating for hypertension throughout the appeal period.  Although the majority of his recorded systolic pressures were less than 160 and the majority of his recorded diastolic pressures were less than 100, the record shows that the Veteran began taking hypertensive medications prior to his separation from service, and the one occasion when he did not take his medication prior to an examination, his blood pressure readings were elevated.  When the Veteran was diagnosed with hypertension in February 2007 his initial blood pressure rating was 160/100; he was stabilized with medication.  Since separation from active duty service the Veteran has a history of taking the medications nifidepine and Lisinopril.  

The Veteran underwent a VA examination in connection with his claim in April 2009, and at the time his blood pressure readings were 148/88, 146/88, and 146/86.  During the October 2014 VA examination the Veteran's blood pressure reading was 130/88, and the prior blood pressure readings noted were 122/81 and 101/66, with an average blood pressure reading of 117/78.  There was also a notation in the Veteran's treatment records that in March 2012 the Veteran's blood pressure was 146/96, although once he took his medication the blood pressure reading was 130/84.  

In February 2014 correspondence, the Veteran listed his blood pressure readings  for January and February 2014, which revealed systolic blood pressure readings predominantly less than 150, and diastolic blood pressure readings less than 100.   In August 2014 the Veteran reported that when he was checking his blood pressure at home his readings were usually approximately 130/80.  

Given that the Veteran had a diastolic pressure of 100 during the appeal period and he has continuously used medication to manage his hypertension, the Board finds that his disability more nearly approximates the criteria for a 10 percent rating for hypertension.  A rating in excess of 10 percent is not warranted because there is    no competent evidence demonstrating that the Veteran had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more at any time during the course of the appeal.  

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  As his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

Finally, the Veteran has not asserted that his service-connected hypertension renders him unemployable, nor does the evidence suggest such.  Indeed, the 2014 VA examiner noted the Veteran's hypertension does not impact his ability to work.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability has not been raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.  




ORDER

Entitlement to an initial disability rating of 10 percent, but no higher, for service-connected hypertension is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


